Citation Nr: 1525904	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for residual scar of the left foot from a shell fragment wound.

2.  Entitlement to increased (compensable) rating for a cicatrix of the right second toe.

3.  Entitlement to initial increased ratings for chronic obstructive pulmonary disease with right lung hypoinflation and scarring, rated as zero percent disabling prior to May 13, 2014, and 10 percent disabling since May 13, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to June 1946 and from October 1950 to July 1951.

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a hearing held in March 2013 before a Decision Review Officer and a Travel Board hearing held in May 2015 before the undersigned Veterans Law Judge, and transcripts of those hearings have been associated with the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to increased ratings for chronic obstructive pulmonary disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The weight of evidence shows that since May 11, 2011, residual scar of the left foot from a shell fragment wound has not been manifested by a superficial and nonlinear scar of an area of 144 square inches (929 square centimeters) or greater, by an unstable or painful scar, or by functional limitation.

2.  The weight of evidence shows that since May 15, 2011, the cicatrix of the right second toe has not been manifested by a superficial and nonlinear scar of an area of 144 square inches (929 square centimeters) or greater, by an unstable or painful scar, or by functional limitation.


CONCLUSIONS OF LAW

1.  Since May 11, 2011, the service-connected residual scar of the left foot from a shell fragment wound has not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2014).

2.  Since May 15, 2011, the service-connected cicatrix of the right second toe has not met the criteria for a compensable evaluation.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veteran's claim for an increased rating for residual scar of the left foot from a shell fragment wound arises from his disagreement with the initial evaluation of that disability on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in May 2011 and March and May 2012 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.  This claim was most recently adjudicated in a supplemental statement of the case issued in March 2013.

As for the claim for an increased rating for a cicatrix of the right second toe, the requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2012 of the information and evidence needed to substantiate and complete a claim of entitlement to an increased rating, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  VA provided notice of how disability evaluations and effective dates are assigned in May 2012.  This claim was most recently adjudicated in a supplemental statement of the case issued in March 2013.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination.  The RO obtained the Veteran's service and applicable VA treatment records and afforded him VA examinations.

Reports of March and June 2012 VA examinations reflect that the examiners conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record as to the service-connected left foot scar and cicatrix of the right second toe.  The Board therefore concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

At the March 2013 hearing, the representative reported that the scars were tender at times and also numb at times but that the scars were not painful.  March 2013 hearing transcript, page 5.  The Veteran testified that his feet were tender in general.  Id.  (The Board observes that service connection has been awarded for residuals of cold injury to the right and left lower extremities.)  At the May 2015 hearing, the Veteran testified that scars had gotten a bit worse.  May 2015 hearing transcript, page 6.  The appellant, however, explained that his symptomatology was itchiness and discomfort when wearing shoes and walking.  Id. at 8.  He did not indicate that the scars are painful.  Id.  Since the claimant did not assert that his scars had worsened since the examinations in 2012 as to specific criteria for a higher rating for scars - pain - another VA examination is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In short, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 7802 provides for a maximum 10 percent rating for superficial and nonlinear scars over an area or areas of 144 square inches or greater.  Note (1) states that a superficial scar is one not associated with underlying tissue loss.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).

Diagnostic Code 7804 provides for ratings for superficial scars, which are either unstable or painful.  Under this diagnostic code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

Residual scar of the left foot from a shell fragment wound

In April 2012 decision review officer decision, the RO granted service connection for a residual scar of the left foot from a shell fragment wound effective May 11, 2011, and assigned a zero percent disability rating under Diagnostic Code 7899-7805.  38 C.F.R. § 4.27 (2014).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In addition to the service-connected residual scar of the left foot from a shell fragment wound, service connection has been granted for residuals of a cold injury of the left lower extremity.  Thus, in determining whether an increased rating is warranted for the service-connected scar, it is incumbent upon the Board to identify, and disregard, any pathology associated with the residuals of a cold injury of the left lower extremity.  In this case, the medical evidence distinguishes the symptomatology of the service-connected scar from the residuals of a cold injury of the left lower extremity.

The weight of evidence shows that since May 11, 2011, residual scar of the left foot from a shell fragment wound has not been manifested by a superficial and nonlinear scar of an area of 144 square inches (929 square centimeters) or greater, by an unstable or painful scar, or by functional limitation.  Both the March and June 2012 VA examiners noted that there was a two-centimeter linear scar on the dorsal distal left foot proximal to the fourth toe.  Both VA examiners noted that the scar was not painful or unstable with frequent loss of covering of the skin over the scar.  Both examiners reiterated that the scar was not both painful and unstable.  The examiners did not identify any functional impairment.

In a September 2012 notice of disagreement, the representative argued that the left foot scar is slightly tender and sensitive, adherent, and unsightly.  To the extent that the representative is reporting the claimant's observation of his scar, the Board finds that the appellant is competent to report this symptomology and finds that he is credible in his reporting of the scar being unsightly.  The Veteran, however, did not testify that the scar in and of itself was tender or painful.  Instead, the appellant has complained about his feet more generally being tender.  March 2013 hearing transcript, page 5; May 2015 hearing transcript, page 8.  With respect to his feet, the Board notes that he has established service connection for cold injuries of both feet (each rated as 30 percent disabling).  

Given the contradictory evidence regarding whether the left foot scar in and of itself is tender, sensitive, or adherent, the Board places greater weight on the findings from the two VA examinations showing that the scar was not painful or unstable than on the assertion by the representative shortly after the two examinations.  Therefore, the Board does not find the reporting of tenderness, sensitiveness, and adherence to be credible.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected left foot scar are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - a two-centimeter linear scar that is not unstable or painful - with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

In adjudicating the Veteran's claim for an increased rating for the left foot scar, the Board observes that the evidence of record does not show, and the claimant has not asserted, that his left foot scar rendered him unable to maintain substantially gainful employment.  The appellant is apparently retired.  Accordingly, the Board concludes that the issue of total disability rating based on individual unemployability has not been raised in this case with regard to the claim for an increased rating for the left foot scar.

The Board concludes that the preponderance of the evidence is against assigning a compensable schedular rating for the service-connected residual scar of the left foot from a shell fragment wound.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

A cicatrix of the right second toe

In a June 1946 rating decision, the RO granted service connection for a cicatrix of the right second toe and assigned a zero percent disability rating.  On April 15, 2012, the RO received the Veteran's claim for an increased rating.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the one-year time period before the claim was filed until VA makes a final decision on the claim.

In addition to the service-connected cicatrix of the right second toe, service connection has been granted for residuals of a cold injury of the right lower extremity.  Thus, in determining whether an increased rating is warranted for the service-connected scar, it is incumbent upon the Board to identify, and disregard, any pathology associated with the residuals of a cold injury of the left lower extremity.  In this case, the medical evidence distinguishes the symptomatology of the service-connected cicatrix of the right second toe from the residuals of a cold injury of the right lower extremity.

An October 1951 VA examination report shows that the cicatrix of the right second toe was not found on physical examination.  At the June 2012 VA examination, the examiner noted that no scar was present on the right second toe and that the Veteran agreed with that conclusion by also denying that a scar was present.  Accordingly, the weight of evidence shows that since May 15, 2011, the cicatrix of the right second toe has not been manifested by a superficial and nonlinear scar of an area of 144 square inches (929 square centimeters) or greater, by an unstable or painful scar, or by functional limitation.

In a May 2012 claim and the September 2012 notice of disagreement, the representative argued that the right second toe cicatrix is slightly tender and sensitive, adherent, and unsightly.  To the extent that the representative is reporting the claimant's observation of his scar, the Board finds that the appellant is competent to report this symptomology.  The Veteran, however, denied the existence of the right second toe cicatrix at the June 2012 VA examination.  Given the contradictory evidence regarding whether the right second toe cicatrix currently exists, much less whether it is tender, sensitive, or adherent, the Board places greater weight on the findings from the two VA examinations showing that the cicatrix does not exist than on the assertion by the representative shortly before and after the two examinations.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected cicatrix of the right second toe are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - a cicatrix that is not present on physical examination - with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  

In adjudicating the Veteran's claim for an increased rating for the cicatrix of the right second toe, the Board observes that the evidence of record does not show, and the claimant has not asserted, that his cicatrix of the right second toe rendered him unable to maintain substantially gainful employment.  The claimant is apparently retired.  Accordingly, the Board concludes that the issue of total disability rating based on individual unemployability has not been raised in this case with regard to the claim for an increased rating for the cicatrix of the right second toe.

The Board concludes that the preponderance of the evidence is against assigning a compensable schedular rating for the service-connected cicatrix of the right second toe.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Assignment of staged ratings has been considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an initial compensable rating for residual scar of the left foot from a shell fragment wound is denied.

Entitlement to increased (compensable) rating for a cicatrix of the right second toe is denied.


REMAND

In a July 2013 rating decision, the RO granted service connection for chronic obstructive pulmonary disease with right lung hypoinflation and scarring and assigned a zero percent disability rating effective May 11, 2011.  The Veteran was notified of that rating decision on July 22, 2013.  On July 24, 2013, just two days after that notice, the RO received a statement in which it was stated that the Veteran "hereby files a request for an increase in the compensable rating for the following service connected condition:  Chronic obstructive pulmonary disease."  In a June 2014 rating decision, the RO assigned a 10 percent disability rating for chronic obstructive pulmonary disease effective May 13, 2014.  The Board accepts the July 24, 2013, statement as a timely notice of disagreement as to the initial assignment of a zero percent disability rating for chronic obstructive pulmonary disease.  As such, the AOJ must issue a statement of the case concerning this issue.  Manlincon v. West, 12 Vet. App. 242 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a statement of the case addressing entitlement to initial increased ratings for chronic obstructive pulmonary disease with right lung hypoinflation and scarring, rated as zero percent disabling prior to May 13, 2014, and 10 percent disabling since May 13, 2014.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


